Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 18, 2022 has been entered. Claims 1-13 remain pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 26, the phrase, “generate transmit the first control signal” is grammatically incorrect. It is recommended to change the phrase to “generate and transmit the first control signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10369966 B1 to Higgins et al. (hereinafter, Higgins).
Regarding claim 1, Higgins discloses: a vehicle control system comprising: a vehicle platform including a first computer configured to perform a traveling control of a travel of a vehicle based on a first control instruction information; an autonomous driving platform including a second computer configured to acquire sensor data from a plurality of sensors installed in the vehicle, perform autonomous driving control of the vehicle based on the acquired sensor data, and generate and transmit the first control instruction information to the vehicle platform {Higgins, col. 2, lines 32-35: the vehicle 100 may include a number of sensors, devices, and/or systems that are capable of assisting in driving operations, e.g., autonomous or semi-autonomous control. / col. 10, lines 16-36: the vehicle [vehicle platform] control system 348 determines to control an aspect of the vehicle 100. Controlling an aspect of the vehicle 100 may include sending commands [perform autonomous driving control of the vehicle and generate the first control instruction information] to one or more computing devices 368 associated with the vehicle, and/or controlling a driving operation of the vehicle [traveling control], the vehicle control system 348 may correspond to one or more computing systems [second computer, autonomous driving platform] that control driving operations of the vehicle 100 [autonomous driving control] in accordance with the Levels of driving autonomy. The vehicle control system 348 may operate a speed of the vehicle 100 by controlling an output signal [first control instruction information] to the accelerator and/or braking system of the vehicle [traveling control]};    
a vehicle control interface configured to function as a relay between the autonomous driving platform and the vehicle platform, the vehicle control interface including a controller, the controller being configured to: receive the first control instruction information from the autonomous driving platform, determine whether the autonomous driving platform is permitted to be installed in the vehicle control system {Higgins, figs. 3a and 9, col. 26, lines 4-14: Based on a result of the authentication process, the access control module 910 [vehicle control interface] of the security system 905 can determine [controller] whether to grant access to the vehicle according to an access level for the detected access device or the request to access the vehicle [prohibit the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform], the access level can be identified in the retrieved security profile 915 and can be one of a plurality of different access levels. In such cases, each access level of the plurality of access levels can relate, for example, to one or more systems or components of the vehicle. That is, depending on the device detected or request received and the authentication method employed, if any, limited access can be granted to some functions of the vehicle by the access control module 910 [implies that the controller determines that the autonomous driving platform is not permitted to be installed in the vehicle control system] / col. 25, lines 58-62: Performing the indicated authentication process by an authentication module 920 of the security system 905 can comprise, for example, receiving input from one or more input devices 925 / col. 5, line 62 – col. 6, line 5: FIGS. 3A-3C are block diagrams of an embodiment of a communication environment 300 of the vehicle 100 in accordance with embodiments of the present disclosure. The communication system 300 may include one or more vehicle driving vehicle sensors and systems 304, sensor processors 340, sensor data memory 344, vehicle control system 348, communications subsystem 350, control data 364, computing devices 368, display devices 372, and other components 374 that may be associated with a vehicle 100. These associated components may be electrically and/or communicatively coupled [relay] to one another via at least one bus 360. In some embodiments, the one or more associated components may send and/or receive signals [relay] across a communication network 352 to at least one of a navigation source 356A, a control source 356B, or some other entity 356N.}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication module 920 of Higgins to provide the function of pre-authorizing the autonomous driving platform for installation in the vehicle, and to incorporate the modification with the described invention of Higgins in order to provide an added layer of authentication (KSR rationale: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results). 
	Higgins does not explicitly disclose: in response to determining that the autonomous driving platform is permitted to be installed in the vehicle, transmit the first control instruction information received from the autonomous driving platform to the vehicle platform, and in response to determining that the autonomous driving platform is not permitted to be installed in the vehicle, prohibit the first control instruction information from  being transmitted to the vehicle platform by not relaying the first control instruction information received from the autonomous driving platform to the vehicle platform.
	In relation to this limitation, Higgins discloses  figs. 3a and 9, col. 26, lines 4-14. It is noted that access control and authentication defines a device’s allowed function(s) and connectivity with other devices. Whether to transmitting requisite information depends on access control and authentication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access control of Higgins to block transmission of fist control instruction information in order to execute authentication result by controlling transmission of control instruction  (KSR rationale: Use of known technique to improve similar devices (methods, or products) in the same way).
Higgins does not explicitly disclose: wherein the autonomous driving platform continues to acquire the sensor data and generate transmit the first control signal to the vehicle control interface regardless of whether the autonomous driving platform is determined to be permitted to be installed in the vehicle, and the first computer is configured to perform traveling control of the vehicle regardless of whether the controller determines that the autonomous driving platform is permitted to be installed upon receiving an input of a manual operation performed by an occupant of the vehicle to instruct the vehicle platform. 
In relations to this limitations, Higgins discloses figs. 3a and 9, col. 26, lines 4-14 / col. 10, lines 37-50: The vehicle control system 348 may communicate, in real-time, with the driving sensors and systems 304 forming a feedback loop. In particular, upon receiving sensor information describing a condition of targets in the environment surrounding the vehicle 100, the vehicle control system 348 may autonomously make changes to a driving operation of the vehicle 100. The vehicle control system 348 may then receive subsequent sensor information describing any change to the condition of the targets detected in the environment as a result of the changes made to the driving operation. This continual cycle of observation (e.g., via the sensors, etc.) and action (e.g., selected control or non-control of vehicle operations, etc.) allows the vehicle 100 to operate autonomously in the environment.
It is noted that function of authentication is to allow control of functions of a vehicle, only to an authorized party. Authentication does not prohibit the functions themselves. Acquiring and transmitting sensor data and performing traveling control are required for making a vehicle be ready to function as soon as authentication is successful. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access control of Higgins to continue sensor data acquisition, first control signal generation and transmission and preforming travel control in order to make a vehicle be ready to function as soon as authentication is successful (KSR rationale: Use of known technique to improve similar devices (methods, or products) in the same way).
Similar reasoning applies to claim 9. 
Regarding claim 2, which depends from claim 1, Higgins further discloses: wherein the controller determines that the autonomous driving platform is not permitted to be installed in the vehicle control system when authentication information received from the autonomous driving platform does not match predetermined authentication information indicating that the autonomous driving platform is genuine {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62 / Higgins teaches access control based on authentication. Denied access means that the autonomous driving platform is not permitted to be installed in the vehicle control system}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prohibition feature of Higgins with the described invention of Higgins in order to prevent unauthorized driving. 
Regarding claim 6, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform when the predetermined authentication information does not match the received authentication information from the autonomous driving platform when the autonomous driving platform is changed.  Higgins teaches modular structure, specifically the access control module 910 and the authentication module 920, which constitute the autonomous driving platform {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}.  It is within the knowledge of ordinary skill in the art that modules can be exchanged.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system, which has the access control module and the authentication module, of Higgins so that authentication is performed when the modules are changed and to incorporate the modified feature with the described invention of Higgins in order to check identity of changed modules.
Regarding claim 7, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform when the first control instruction information that the vehicle control interface receives from the autonomous driving platform does not include the predetermined authentication information. Higgins teaches configuring frames or packets for communicating {Higgins, col. 10, lines 4-14: the subsystem 350 can transmit and receive signals, respectively, to and from other devices, subsystems and/or other destinations using links/busses, the MAC circuitry 522 may be arranged to configure frames or packets for communicating}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packets of Higgins to add predetermined authentication information to the first control instruction information, and incorporate the modified feature with the described invention of Higgins in order to facilitate authentication.
Regarding claim 8, which depends from claim 2, Higgins further discloses: wherein the first computer performs the traveling control of the vehicle based on second control instruction information for control of the vehicle platform that is generated based on the manual operation performed by the occupant of the vehicle {col. 2, line 63 – col. 3, line 22: the various levels of vehicle control and/or operation [the first computer performs the traveling control] can be described as corresponding to a level of autonomy associated with a vehicle 100 for vehicle driving operations. For instance, at Level 0, or fully-manual driving operations, a driver (e.g., a human driver) may be responsible for all the driving control operations (e.g., steering, accelerating, braking, etc. [second control instruction information for control of the vehicle platform that is generated based on an operation performed by an occupant of the vehicle]) associated with the vehicle. At Level 1, the vehicle may be responsible for a limited number of the driving operations associated with the vehicle, while the driver is still responsible for most driving control operations. At Level 2, the vehicle may collect information (e.g., via one or more driving assistance systems, sensors, etc.) about an environment of the vehicle (e.g., surrounding area, roadway, traffic, ambient conditions, etc.) and use the collected information to control driving operations (e.g., steering, accelerating, braking, etc.) associated with the vehicle}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the occupant operated control feature of Higgins with the described invention of Higgins in order to allow manual override.
Regarding claim 10, which depends from claim 1, Higgins further discloses: wherein: the autonomous driving platform further includes a sensor group formed of at least one of the plurality of sensors; and the second computer is configured to perform the autonomous driving control of the vehicle based on data acquired from the sensor group {Higgins, col. 5, line 62- col. 6, line 3: FIGS. 3A-3C are block diagrams of an embodiment of a communication environment 300 of the vehicle 100 in accordance with embodiments of the present disclosure. The communication system 300 may include one or more vehicle driving vehicle sensors and systems 304, sensor processors 340, sensor data memory 344, vehicle control system 348, communications subsystem 350, control data 364, computing devices 368, display devices 372, and other components 374 that may be associated with a vehicle 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Higgins with the described invention of Higgins in order to provide multiple data sources.
Regarding claim 11, which depends from claim 1, Higgins further teaches: wherein the controller determines whether the autonomous driving platform is not an autonomous driving platform permitted to be installed in the vehicle control system based on whether the autonomous driving platform is pre- authorized for installation in the vehicle control system of the vehicle {Higgins, col. 23, line 64 – col. 24, line 4: Any number of devices and/or types of devices, referred to herein generally as access devices or digital keys, can be used to access the vehicle 100 and establish authentication including, but not limited to, web or computer applications, mobile devices, vehicle integrated sensors (e.g., cameras, fingerprint sensors, microphone, Bluetooth beacons or iBeacons, etc.), or a non-integrated electronic device (e.g. card with embedded NFC chip)}.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication feature of Higgins to be applied to pre-authorization of autonomous driving platform installation and to incorporate the modification with the described invention of Higgins in order to provide an added layer of authentication. 
Regarding claim 12, which depends from claim 1, Higgins further teaches: wherein the controller is configured to determine that the autonomous driving platform is not an autonomous driving platform permitted to be installed in the vehicle control system when predetermined authentication information is not received from the autonomous driving platform, the predetermined authentication information indicating that the autonomous driving platform is an autonomous driving platform permitted to be installed in the vehicle control system {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62 / Higgins teaches access control based on authentication. Denied access means that the autonomous driving platform is not permitted to be installed in the vehicle control system}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prohibition feature of Higgins with the described invention of Higgins in order to prevent unauthorized driving. 
Regarding claim 13, Higgins teaches: a vehicle control system comprising: a vehicle platform including a first computer configured to perform a traveling control of a travel of a vehicle based on a first control instruction information; an autonomous driving platform, which is configured independently from the vehicle platform, including a second computer configured to acquire sensor data from a plurality of sensors installed in the vehicle, perform autonomous driving control of the vehicle based on the acquired sensor data, and generate and transmit the first control instruction information to the vehicle platform; and a vehicle control interface configured to function as a relay between the autonomous driving platform and the vehicle platform, the vehicle control interface including a controller {Higgins, col. 2, lines 32-35 / col. 10, lines 16-36 / figs 3a and 9, col. 26, lines 4-14, col. 25, lines 58- 62 / col. 5, line 62 - col. 6, line 5}.
It is noted that regarding the limitation, “an autonomous driving platform, which is configured independently from the vehicle platform”, electronic platforms are defined by their functions, and configuring is independent for each platform. Physical structure of the platforms does not limit such configuring.  
Higgins does not explicitly disclose: the controller being configured to: receive the first control instruction information from the autonomous driving platform and transmit the first control instruction information to the vehicle platform; and prohibit the first control instruction information from being transmitted to the vehicle platform by not relaying the first control instruction information received from the autonomous driving platform to the vehicle platform when the controller determines that the autonomous driving platform is not permitted to be installed in the vehicle control system.
In relation to this limitation, Higgins discloses figs. 3a and 9, col. 26, lines 4-14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access control of Higgins to block transmission of fist control instruction information in order to execute authentication result by controlling transmission of control instruction  (KSR rationale: Use of known technique to improve similar devices (methods, or products) in the same way).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of US20190061688A1 to Watanabe.
	Regarding claim 3, which depends from claim 2, Higgins does not explicitly teach: wherein the controller receives the authentication information from the autonomous driving platform each time a predetermined period of time elapses. Watanabe remedies this and teaches in paragraph [0015]: In the autonomous driving vehicle, after the completion of the first authentication processing, in a case where the second authentication processing is not completed even when a second predetermined time longer than the first predetermined time elapses. It would have been obvious to modify the predetermined time feature to be repeated during the entire driving. 
	Higgins discloses: the controller prohibits the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform upon determining that the received authentication information does not match the predetermined authentication information {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}. It is noted that identification of predetermined authentication information is implied by the authentication process. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time for authentication feature of Watanabe so that the controller receives authentication information from the autonomous driving platform each time a predetermined period of time elapses, and to incorporate the modified feature with the described invention of Higgins in order to periodically check whether the authentication is valid. 
Regarding claim 4, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform when the predetermined authentication information does not match the received authentication information from the autonomous driving platform while the vehicle is not moving or when the vehicle starts to move.  
Watanabe remedies this and teaches in paragraph [0103]: where the second authentication processing is completed, the control device 100 permits the start of the autonomous driving vehicle 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control permitting feature of Watanabe to be extended until when the vehicle starts to move, and to incorporate the modified feature with the described invention of Higgins in order to block travelling of a vehicle when initial authentication is not given.
Regarding claim 5, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform when the predetermined authentication information does not match the received authentication information from the autonomous driving platform when the vehicle control system is activated. Watanabe remedies this and teaches in paragraph [0103]: where the second authentication processing is completed, the control device 100 permits the start of the autonomous driving vehicle 30 [if not authenticated, control instruction is not transmitted and thus the vehicle cannot start even though the vehicle control system is activated]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control permitting feature of Watanabe with the described invention of Higgins in order to block unauthorized travelling of a vehicle.

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.
	Applicant argued that Higgins and Watanabe fail to disclose and would not have rendered obvious at least these features of independent claim 1. Specifically, Applicant argued that Higgins does not teach that the vehicle control system 348 continues to receive sensor data from the driving sensors and systems 304, and send a control signal to control driving operations of the vehicle 100.
	In response, reasoning based on the access control function of Higgins is made. 
Applicant argued that regarding Independent claim 13, the cited references fail to teach an autonomous driving platform, which is configured independently from the vehicle platform because the Higgin's vehicle control system 348 is a single device. The Office Action asserts, without support, that a structural limitation in the claim language is not given patentable weight when the claim elements include electronic modules. Contrary to the Office Action's assertion, "even if the prior art device performs all of the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference." See MPEP 2114(111) and In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1951 (Fed. Cir. 1999). Meaning, even if Higgins allegedly teaches methods of authentication that are similar the recited claims, which it does not, Higgins does not teach the same claimed structure of an autonomous driving platform that is separate from the vehicle platform. 
In response, Examiner points out that an electronic control device can include a plurality of independently configurable electronic function modules. Structural difference of an electronic module is defined in terms of its functions, not by mechanical or spatial requirements. For example, fig. 9 of Higgins illustrates that the vehicle control system 348 comprises security system 905, which in turn comprises access control module 910 and authentication module 920. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661